Citation Nr: 0607818	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  05-33 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right hand fracture.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
mental disorder.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran had active service from July 3, 1980 to July 14, 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  By an unappealed decision dated in December 2002, the 
Board denied the veteran's claims of entitlement to service 
connection for residuals of a right hand fracture and mental 
disorder.  

3.  Evidence submitted subsequent to the December 2002 Board 
decision is cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claims for 
service connection for residuals of a right hand fracture and 
mental disorder. 


CONCLUSIONS OF LAW

1.  The December 2002 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).  

2.  New and material evidence has not been submitted, and the 
claims of entitlement to service connection for a right hand 
fracture and mental disorder are not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.156, 3.159 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  While the VCAA does not serve as a basis to reopen a 
claim unless new and material evidence is presented, the law 
does include the enhanced duty to notify.    

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In correspondence dated in March 2004, 
the RO advised the veteran of what the evidence must show to 
reopen previously disallowed claims as well as what the 
evidence must show to establish entitlement to service 
connected compensation benefits.  The RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  

The RO requested that the veteran provide it with enough 
information about existing medical records, employment 
records, or records from other federal agencies supporting 
the claims to enable VA to obtain them on the veteran's 
behalf.  The RO also requested any pertinent medical records 
in the veteran's possession that might support his claims.  
The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claims or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159(b)(1) 
(2005).  A complying notice, however, need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation.  Mayfield v. Nicholson, 19 Vet. App. 103, 127 
(2005). 

The notice in the March 2004 letter satisfies the duty to 
specifically request that the veteran provide any evidence in 
the veteran's possession that pertained to the claims or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159(b)(1) 
(2005).  A generalized request for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case that the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Mayfield, 19 Vet. App. at 127.    

In further regard to VA's duty to notify, the Board notes 
that the RO notified the veteran of the denials in a July 
2004 letter and provided him with a copy of the September 
2005 Statement of the Case (SOC).  Together, these documents 
provided the veteran with notice as to the evidence needed to 
substantiate his claims and the reasons for the decision.  
The SOC provided the veteran with notice of all of the laws 
and regulations pertinent to his claims, including the law 
and implementing regulations of the VCAA.  The Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  The 
Board finds that the requirements under the law as pertains 
to new and material evidence claims have been met and the 
Board will proceed with appellate review. 

Legal Criteria and Procedural History 

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2005).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2005).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

A review of the claims file reveals that the veteran's 
original claims for service connection for residuals of a 
right hand fracture and mental disorder were denied by the RO 
in a November 2001 rating decision.  On appeal, the Board 
affirmed the denials in a decision dated in December 2002.  
The Board notified the veteran of its decision as well as his 
appellate rights in a VA Form 4597, but he did not appeal the 
decision to the United States Court of Appeals for Veterans 
Claims; the decision is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (2000).  The veteran filed the 
instant claims for entitlement to service connection for a 
right hand fracture and a mental disorder in December 2003.  

Evidence   

Evidence associated with the claims file prior to the last 
final denial in December 2002 follows.

The veteran's DD-214 shows that the veteran entered active 
duty on July 3, 1980, and was discharged eleven days later on 
July 14, 1980.  This document reflects that he was separated 
for unsuitability-inaptitude (without an Administrative 
Board).

The veteran's service medical records also show that the 
veteran served for eleven days.  The initial physical 
examination for service, dated in June 1980, is negative for 
any complaints or findings referable to the issues on appeal.  
A record of medical care dated July 14, 1980, and signed by 
the veteran, indicates that the veteran was separated from 
active service with no incapacitating or physical defects 
noted.  
 
According to lay statements provided by the veteran, he 
currently suffers from residuals of a right hand fracture and 
a mental disorder as a result of service.  

Evidence associated with the claims file after the last final 
denial in December 2002 follows.

Correspondence dated in December 2003, April 2004, and 
October 2005 consist of the veteran's lay testimony that his 
actual service dates are different from those shown on his 
DD-214.  In the December 2003 correspondence, he again 
asserted that he received treatment for a mental disorder in 
the service.

Correspondence dated in March 2005 from the Department of the 
Navy indicates that a search for the veteran's records failed 
to show he was in the Marine Corps after July 14, 1980.  




Analysis

The Board finds that the evidence submitted after the 
December 2002 Board decision is cumulative and redundant of 
evidence of record at the time of the last prior final denial 
of the claims.  The new evidence consists of additional 
statements from the veteran that he received treatment for a 
mental disorder in service and that his actual service dates 
are different from those on his DD-214.  These contentions 
were previously considered by the Board at the time of the 
last final denial.  Additionally, according to the Service 
Department, the veteran's service dates are correct.  As 
such, the newly submitted evidence does not relate to an 
unestablished fact necessary to substantiate the claims that 
the mental disorder or residuals of a right hand fracture 
were incurred in or aggravated by service, and does not raise 
a reasonable possibility of substantiating either claim.  
Accordingly, having determined that new and material evidence 
has not been submitted, the claims are not reopened.  


ORDER

New and material evidence having not been submitted, the 
claims for entitlement to service connection for residuals of 
a right hand fracture and mental disorder is not reopened.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


